ORDER
It is ORDERED, sua sponte, that pursuant to Rule 3(d), the above-captioned, appeals are consolidated for all purposes. It is further
ORDERED, sua sponte, that these consolidated appeals will be heard and decided by the Court en banc. The Court requests that, not later than December 4, 1991, all parties and amici submit to the Clerk an original plus seven copies of each brief. It is further
ORDERED, sua sponte, that the November 8, 1991, order setting oral argument in Jones v. Derwinski, U.S.Vet.App. No. 90-58, is vacated. It is further
ORDERED that the motion of the Secretary of Veterans Affairs to stay proceedings in Karnas v. Derwinski, U.S.Vet.App. No. 90-312, is denied as moot. It is further
ORDERED, sua sponte, that, pursuant to Rule 34, oral argument before the Court en banc is set for Wednesday, January 15, 1992, at 9:30 a.m. in the Courtroom at Suite 900, 625 Indiana Avenue, NW, Washington, DC 20004. Counsel for each appellant is allotted 30 minutes for presentation of argument, and counsel for the Secretary is allotted a total of one hour for the consolidated cases.